


117 HR 3466 IH: Tulsa-Greenwood Massacre Claims Accountability Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3466
IN THE HOUSE OF REPRESENTATIVES

May 21, 2021
Mr. Johnson of Georgia (for himself, Ms. Plaskett, Mr. Danny K. Davis of Illinois, Mr. Carter of Louisiana, Mr. Brown, Mr. Torres of New York, Ms. Jackson Lee, Mr. Carson, Ms. Jacobs of California, Ms. Sewell, Ms. Norton, Mr. Green of Texas, Mr. Grijalva, Ms. Wilson of Florida, and Mr. Evans) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To provide a remedy for survivors and descendants of the victims of the Tulsa, Oklahoma Race Massacre of 1921.


1.Short titleThis Act may be cited as the Tulsa-Greenwood Massacre Claims Accountability Act of 2021. 2.FindingsThe Congress makes the following findings:
(1)In 1921, Greenwood (a community in Tulsa, Oklahoma) was one of the most prosperous African-American communities in the United States. At the time, an estimated 11,000 African Americans lived in Greenwood, and its commercial district was known nationally as the Black Wall Street. The community boasted two newspapers, over a dozen churches, and hundreds of African-American-owned businesses. (2)On the evening of May 31, 1921, the African-American Greenwood community of Tulsa, Oklahoma was ravaged by a White mob, some of whom were deputized and armed by law enforcement. By the conclusion of the massacre at midday, June 1, virtually every building in a 42-square-block area of the community—homes, schools, churches, and businesses—was burned to the ground and thousands were left homeless. Over 1,200 homes were destroyed. Every church, school, and business in Greenwood was set on fire. Approximately 8,000 African Americans were left homeless and penniless. Unable to rebuild, thousands of residents spent the winter of 1921 to 1922 in tents.
(3)Credible evidence supports the belief that approximately 300 African Americans were killed during the massacre, but the exact death toll remains unknown. (4)In the wake of the destruction, a State-convened grand jury officially placed responsibility for the violence on the African-American community, exonerating Whites of all responsibility. No one was ever prosecuted or punished for the violent criminal acts.
(5)None of the nearly 200 contemporaneously filed lawsuits by residents and property owners in Greenwood were successful in recovering damages from insurance companies to assist in the reconstruction of the community. After the city attempted to block their redevelopment efforts, victims were forced to rebuild with their own resources or abandon the community. (6)State and local governments suppressed or ignored issues and claims arising from the 1921 massacre, effectively excising it from collective memory, until the Oklahoma Legislature created a commission to study the event in 1997. The commission’s February 28, 2001, report uncovered new information and detailed, for the first time, the extent of involvement by the State and city government in prosecuting and erasing evidence of the massacre (Okla. Stat. Tit. 74 Section 8000.1 (West 2005)).
(7)The documentation assembled by the 1921 Tulsa Race Riot Commission provides strong evidence that some local municipal and county officials failed to take actions to calm or contain the situation once violence erupted and, in some cases, became participants in the subsequent violence, and even deputized and armed many Whites who were part of a mob that killed, looted, and burned down the Greenwood area. (8)Based on information contained in the report, the Greenwood claimants filed suit, pursuant to the laws codified in sections 1981, 1983, and 1985 of title 42 of the United States Code and the 14th Amendment, seeking damages for the injuries sustained in the massacre as a result of the government’s involvement. Their claims were dismissed as time barred by the court, and so were not determined on the merits (382 F.3d 1206 (10th Cir. 2004), rehrg en banc denied (with dissent), 391 F.3d (10th Cir. 2004), cert denied Alexander v. State of Oklahoma, 544 U.S. 1044 (2005)).
3.PurposesThe purposes of this Act are the following: (1)To ensure that laws governing claims made in connection with the Tulsa, Oklahoma race massacre of 1921 and its aftermath further the United States policy of providing compensation to any Greenwood race massacre victim, who was physically injured or killed or who had their property destroyed or taken as a result of the actions of the individuals acting under color of State, county, or municipal authorization, their heirs, and beneficiaries. 
(2)To ensure that claims made in connection with the Tulsa, Oklahoma race massacre of 1921 and its aftermath are not unfairly barred by statutes of limitations or laches or other similar provision of any applicable law relating to the timeliness of the filing of claims that might prevent a claim from being heard on its merits, or any notice requirements imposed by State law, but are resolved in a just and fair manner. 4.Cause of action (a)In generalEvery person who, in connection with the Tulsa, Oklahoma race massacre of 1921 and its aftermath, acted under color of any statute, ordinance, regulation, custom, or usage of the State of Oklahoma or the city of Tulsa to subject, or cause to be subjected, any Greenwood race massacre victim to the deprivation, on account of race, of any right secured at the time of the deprivation by the United States Constitution, shall be liable to the Greenwood race massacre victim, or their heir or beneficiary, in a civil action for redress.
(b)DefinitionsIn this Act:  (1)The term Greenwood race massacre victim means any person that was physically injured or killed or had their property destroyed or taken as a result of the actions of a person acting under color of State, county, or municipal authorization during or in the aftermath of the Tulsa race massacre of 1921.
(2)The term person has the meaning given such term in section 1 of title 1, United States Code. (3)The term redress includes, for any residual fund created by litigation under this Act, the appointment of a special master to create and administer a compensation program, in consultation with the prevailing class of litigants, to make grants to or enter into contracts with any community-based organization, network, or coalition of community-based organizations to promote the health, safety, and welfare of that class. 
5.Clarification Notwithstanding any other provision of law, a Greenwood race massacre victim, or their heir or beneficiary, who previously brought an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) that was dismissed because the statute of limitations is not precluded from bringing an action under this Act.   